                                           Case 4:20-cv-01061-HSG Document 37 Filed 06/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SCOTT JOHNSON,                                   Case No. 20-cv-01061-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            DISMISS SECOND AMENDED
                                   9             v.                                         COMPLAINT
                                  10       SIMPER INVESTMENTS, INC.,                        Re: Dkt. No. 29
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant’s motion to dismiss Plaintiff’s second amended
                                  14   complaint (“SAC”).1 Dkt. No. 29 (“Mot.”). The Court previously granted Defendant’s motion to
                                  15   dismiss Plaintiff’s first amended complaint because Plaintiff failed to identify the names and
                                  16   addresses of the businesses at the Main St. Auto Center he allegedly tried to visit to test
                                  17   compliance with Americans with Disabilities Act (“ADA”) requirements. Dkt. No. 26 at 2-3.
                                  18   Plaintiff now identifies those businesses as including AAMCO Transmission and Precision Tune
                                  19   Auto Care. Dkt. No. 27 SAC ¶¶ 9-16. The Court finds that the businesses are sufficiently
                                  20   identified to allow Defendant to respond to Plaintiff’s allegations and rejects Defendant’s
                                  21   arguments to the contrary. Mot. at 14-15; Dkt. No. 35 (“Reply”) at 4-6.
                                  22          Defendant also argues that the SAC should be dismissed because Plaintiff failed to join as
                                  23

                                  24   1
                                         Plaintiff’s deadline to file the SAC was February 16, 2021. See Dkt. No. 26 at 3. Plaintiff filed
                                  25   the SAC on February 19, 2021 with a notice that explained that the delay was due to the loss of
                                       power in Plaintiff’s counsel’s Texas office during an unusually severe period of cold weather.
                                  26   Dkt. No. 28. Defendant objects to the late filing, but it does not identify any prejudice from the
                                       three-day delay. Dkt. No. 35 at 2. Defendant was able to file a timely motion to dismiss the SAC.
                                  27   Although Plaintiff failed to meet the deadline and failed to properly request leave for the late
                                       filing, the Court will consider the SAC given the extraordinary weather in Texas and the relatively
                                  28   short delay in filing. However, counsel for Plaintiff is reminded of this Court’s prior orders in
                                       other cases advising counsel that failure to meet deadlines in the future could result in sanctions.
                                           Case 4:20-cv-01061-HSG Document 37 Filed 06/09/21 Page 2 of 3




                                   1   indispensable parties the businesses he identified and because the building is in full compliance

                                   2   with the ADA. Mot. at 13-16. In the alternative, Defendant asks the Court to treat the motion to

                                   3   dismiss as a motion for summary judgment. Mot. at 18-19.

                                   4           The Court disagrees that Defendant’s tenants are indispensable parties under Federal Rule

                                   5   of Civil Procedure (“FRCP”) 19. As Plaintiff notes, the Ninth Circuit has held that “a landlord has

                                   6   an independent obligation to comply with the ADA that may not be eliminated by contract.”

                                   7   Botosan v. Paul McNally Realty, 216 F.3d 827, 833 (9th Cir. 2000). Defendant provides no case

                                   8   law to support its interpretation of FRCP 19 in ADA compliance cases. Given the landlord’s

                                   9   “independent obligation,” and the absence of any cited authority to the contrary, the Court finds

                                  10   that Plaintiff’s case may proceed without joining AAMCO Transmission and Precision Tune Auto

                                  11   Care.

                                  12           Finally, the Court denies Defendant’s request to reach the merits of Plaintiff’s ADA
Northern District of California
 United States District Court




                                  13   compliance claims at the motion to dismiss stage. Mot. 15-16, 18-19. At the motion to dismiss

                                  14   stage, the Court must “accept factual allegations in the complaint as true and construe the

                                  15   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  16   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Accordingly, it is inappropriate for the

                                  17   Court to resolve adequately pled factual disputes at this stage. Defendant is, of course, free to

                                  18   bring a properly noticed motion for summary judgment.2

                                  19           The motion to dismiss is DENIED. A telephonic case management conference is SET for

                                  20   July 20, 2021 at 2:00 p.m. A joint case management statement is due by July 13, 2021.

                                  21            This proceeding will be held by AT&T Conference Line. The court circulates the

                                  22   following conference number to allow the equivalent of a public hearing by telephone.

                                  23           For conference line information, see: https://apps.cand.uscourts.gov/telhrg/

                                  24

                                  25
                                       2
                                         Defendant also argues that Plaintiff’s case should be dismissed for lack of subject matter
                                       jurisdiction, relying on Johnson v. DTBA, LLC, 424 F. Supp. 3d 657 (N.D. Cal. 2019). Reply at 6-
                                  26   7. The Court declines to consider this argument because Defendant raised it for the first time in its
                                       Reply. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not
                                  27   consider arguments raised for the first time in a reply brief.”). The Court does note, though it need
                                       not here decide, that the Johnson court’s analysis of the standing requirement may well have
                                  28   something to recommend it in cases like this one, where it is far from self-evident that Plaintiff’s
                                       alleged intent to return to the identified businesses is plausible.
                                                                                           2
                                          Case 4:20-cv-01061-HSG Document 37 Filed 06/09/21 Page 3 of 3




                                   1          All counsel, members of the public and press please use the following dial-in information

                                   2   below to access the conference line:

                                   3          Dial In: 888-808-6929

                                   4          Access Code: 6064255

                                   5          The Court may be in session with proceedings in progress when you connect to the

                                   6   conference line. Therefore, mute your phone if possible and wait for the Court to address you

                                   7   before speaking on the line. For call clarity, parties shall NOT use speaker phone or earpieces for

                                   8   these calls, and where at all possible, parties shall use landlines. The parties are further advised to

                                   9   ensure that the Court can hear and understand them clearly before speaking at length.

                                  10          PLEASE NOTE: Persons granted access to court proceedings held by telephone or

                                  11   videoconference are reminded that photographing, recording, and rebroadcasting of court

                                  12   proceedings, including screenshots or other visual copying of a hearing, is absolutely prohibited.
Northern District of California
 United States District Court




                                  13   See General Order 58 at Paragraph III.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 6/9/2021

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
